Per Curiam,
The nature of this case, the essential facts, and the pertinent statutes are clearly set forth in the opinion of Judge Ruppel; specially presiding below. As will be seen by his opinion, five grounds of defense were set up. But in our view the second ground as stated by him is conclusive, and therefore we need not discuss or express opinion as to the others.
The municipal improvement for which the lien was filed was completed on September 18, 1903. As the claim was not filed until October 24, 1907, it was barred by sec. 3 of the Act of April 23, 1889, P. L. 44, under which the improvement was made. The land was discharged from the claim, not by reason of any defect in the law or of any slip or irregularity in the proceedings, but because the borough saw fit not to take advantage of the adequate statutory provision for perpetuating it. The borough’s inaction was as effectual to discharge the land as if it had formally released the land from the charge. This was the reason why in 1907 the cost of the improvement, completed four years before, could not be assessed on the abutting properties. True, the words, “for any other reason,” are used in the act of 1907. But applying the principle ejusdem generis, which is applicable with peculiar force in the construction of retroactive legislation like this, the meaning of these words must be restrained by the context. Without such restraint the greatest absurdities would result, as will be seen upon a moment’s reflection. Thus viewing the statute, the sheer neglect or deliberate intention not to file the claim within the time prescribed by the act of 1889, was not a valid reason for invoking the provisions of the act of 1907. And even if it were possible to impute to the legislature the intention to apply *647that act to such a case, its power to disturb vested rights would be open to serious question, as is well pointed out in the opinion of the learned judge. The distinction between this case and the cases relied upon by appellant’s counsel is well indicated by him, and we know of no case which goes as far in sustaining retroactive legislation as we would be compelled to go in order to sustain appellant’s claim. We therefore concur in the conclusion reached by the learned judge, that the failure to file the lien within six months from the time of the completion of the work was fatal to the plaintiff’s' claim.
The assignments of error are overruled and the judgment is affirmed.